Per curiam:
The application for appeal is overruled because the court is of opinion that the statute authorizing appeals relates to final judgments upon the whole case and not to an order sustaining a demurrer to a proposed counterclaim by the Government. Counterclaims may be filed (sec. 145, Judicial Code), and the court is required to render judgment “ upon the whole case ” (sec. 146). A ruling as to the validity of the counterclaim is interlocutory. The final judgment from which an appeal is authorized has not been entered, and the Government should not be allowed, by appeal, to suspend the further prosecution of the case pending an appeal from this interlocutory order.